Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-12 of U.S. Patent No. 11,043,036. Although the claims at issue are not identical, they are not patentably distinct from each other because they do not vary in scope and U.S. Patent No. 11,043,036 encompasses all the limitations of the pending claims.
With respect to claim 1, U.S. Patent No. discloses:
Pending Claim 1
Patented Claim 7
A visual aid eyeglass device, comprising: a camera configured to capture images of a scene
A method of providing visual-assistance for a low-vision user, comprising: capturing images of a scene with a camera mounted on an eyeglass system

modifying the images with an integrated processor of the eyeglass system to produce corrected images of the scene
one or more displays configured to present the corrected images of the scene to one or more eyes of a low-vision user
presenting the corrected images of the scene to an eye of the low-vision user on one or more displays of the eyeglass system
wherein when the visual aid device is worn by the low-vision user, the one or more opaque lens covers are positioned and configured to block an external central light path that coincides with the one or more displays so that a central visual field of the low-vision user comprises only the corrected images of the scene on the one or more displays
blocking an external central light path that coincides with the one or more displays so that a central visual field of the low-vision user comprises only the corrected images of the scene on the one or more displays
and wherein the one or more opaque lens covers are also positioned and configured to simultaneously allow an external peripheral light path that is adjacent to the one or more displays and is not blocked by the one or more opaque lens covers to reach the eye of the low-vision user to 



	With respect to claim 2, U.S. Patent No. 11,043,036 discloses the visual aid eyeglass device of claim 1, further comprising a frame, wherein the camera and the one or more displays are mounted on the frame (Patented claim 1, capturing images of a scene with a camera mounted on an eyeglass system, simultaneously allowing an external peripheral light path that passes between an edge of the one or more displays and a frame of the eyeglass system and is not blocked by the one or more displays, such a configuration implies the camera and display mounted on the frame).
	With respect to claim 3, U.S. Patent No. 11,043,036 discloses the visual aid eyeglass device of claim 2, wherein when the visual aid device is worn by the low-vision user, the external peripheral light path passes between an edge of the one or more displays and the frame of the eyeglass system and is not blocked by the one or more opaque lens covers (Patented claim 1, simultaneously allowing an external peripheral light path that passes between an edge of the one or more displays and a frame of the eyeglass system and is not blocked by the one or more displays to reach the eye of the low-vision user to preserve the low-vision user's existing peripheral vision of the scene).
	With respect to claim 4, U.S. Patent No. 11,043,036 discloses the visual aid eyeglass device of claim 1, wherein the integrated processor is configured to modify a magnification of the images (Patented claim 8).

	With respect to claim 6, U.S. Patent No. 11,043,036 discloses the visual aid eyeglass device of claim 1, wherein the integrated processor is configured to modify a contrast of the images (Patented claim 10).
	With respect to claim 7, U.S. Patent No. 11,043,036 discloses the visual aid eyeglass device of claim 1, wherein the integrated processor is configured to adjust the corrected images to blend smoothly from the central visual field of the low-vision user into the peripheral vision of the low-vision user (Patented claim 12).
	With respect to claim 8, U.S. Patent No. 11,043,036 discloses the visual aid eyeglass device of claim 7, wherein the integrated processor is configured to modify a magnification of the images (Patented claim 8).
	With respect to claim 9, U.S. Patent No. 11,043,036 discloses the visual aid eyeglass device of claim 7, wherein the integrated processor is configured to modify an amount of magnification over at least a portion of the images (Patented claim 9).
	With respect to claim 10, U.S. Patent No. 11,043,036 discloses the visual aid eyeglass device of claim 7, wherein the integrated processor is configured to modify a contrast of the images (Patented claim 10).
Claims 11-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,043,036 in view of Oh (U.S. PGPUB 20140002475).
	With respect to claim 11, U.S. Patent No. 11,043,036 discloses the visual aid eyeglass device of claim 1. However, U.S. Patent No. 11,043,036 does not expressly disclose the integrated processor is configured to apply color mapping to the images.
	Oh, who also deals with image correction, discloses a method wherein the integrated processor is configured to apply color mapping to the images (paragraph 91, Referring to FIG. 9, an image distortion compensation device 100' according to one embodiment of the present invention may further include a color mapping unit 130 to substitute a color represented in an image seen through the safety goggles by another color).
	U.S. Patent No. 11,043,036 and Oh are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the invention, it would have been obvious to apply the method wherein the integrated processor is configured to apply color mapping to the images, as taught by Oh, to the U.S. Patent No. 11,043,036 system, because this would provide an image distortion compensation technique which enables a user to view a medical image having minimal or eliminated image distortion while wearing color-filtered safety goggles, by correcting colors of a medical image displayed on a display unit using spectral characteristics of the safety goggles (paragraph 9 of Oh).
With respect to claim 12, U.S. Patent No. 11,043,036 as modified by Oh disclose the visual aid eyeglass device of claim 7, wherein the integrated processor is configured to apply color mapping to the images (Oh: paragraph 91, Referring to FIG. 9, an image distortion compensation device 100' according to one embodiment of the present invention may further include a color mapping unit 130 to substitute a color represented in an image seen through the safety goggles by another color).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20170343822 to Border et al. for a head mounted display comprising an opaque lens cover.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514. The examiner can normally be reached M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
3/11/22